Norval, C. J.
This suit was to foreclose a real estate mortgage. The petition for foreclosure alleges that the mortgaged premises are of insufficient value to pay the amount of the mortgage. Shortly after the filing of this petition the plaintiff made application for the appointment of á receiver to collect the rents, alleging that the property was insufficient to pay the mortgage. This application was heard by one of the judges of the district court of Douglas county, who appointed a receiver. The defendant has appealed from this order, claiming that the judge had no jurisdiction at chambers to appoint a receiver. This contention is untenable. Section 23, article 6, of the constitution declares that “the several judges of the courts of record shall have such jurisdiction at chambers as may be provided by law.” Section 266 of the Code of Civil Procedure provides: “A receiver may be appointed by the supreme court, or the district court, or by the judge of either, in the following cases: * * * Second — In an action for the foreclosure of a mortgage, when the mortgaged property is in danger of being lost, removed or materially injured, or is probably insufficient to discharge the mortgage debt,” etc. Section 57, chapter 19, Compiled Statutes, reads: “That any judge of the district *732court may sit at chambers, at any time and place within his judicial district, and while so sitting shall have the power * * * To discharge such other duties or to exercise such other powers as may be conferred upon a judge in contradistinction to a court.” In the light of these provisions, there is no room to doubt that a judge of the district court has jurisdiction at chambers to appoint a receiver in a proper case. The constitution authorizes a judge of a court of record to perform any duty at chambers that may be given by law. Section 266 of the Code of Civil Procedure, already quoted, authorizes the district court, or a judge thereof, to appoint a receiver; and section 57, chapter 19, Compiled Statutes, expressly confers jurisdiction upon a judge of the district court, at chambers, to discharge such duties or to exercise such powers as may he conferred upon a judge in contradistinction to a court. The authority to appoint a receiver being conferred upon a judge of the district court, in contradistinction from the court itself, makes the provisions of said section 266 applicable. The order appealed from is
Affirmed.